UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB x QUARTERLY REPORT UNDER SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For transition period from to Commission File Number: 0-51891 INTERNATIONAL STEM CELL CORPORATION (Exact name of small business Issuer as specified in its charter) Delaware 20-4494098 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2595 Jason Court Oceanside, CA 92056 (Address of Principal Executive Offices) (760) 940-6383 (Issuer's telephone number) Checkwhether the issuer (1) filed all reportsrequired to be filed by Section 13 or 15(d) of theExchangeAct during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNOo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESoNOx State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As of November 1, 2007, there were 35,368,495 shares of Common Stock outstanding. Transitional Small Business Disclosure Format (check one): YESoNOx International Stem Cell Corporation and Subsidiary (A Development Stage Company) INDEX TO FORM 10-Q Page PART I - FINANCIAL INFORMATION Item 1 - Condensed Consolidated Financial Statements (Unaudited) 3 Condensed Consolidated Statements of Financial Condition 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Members Deficit and Stockholders' Equity 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2 - Management’s Discussion and Analysis or Plan of Operation 16 Liquidity and Capital Resources 18 Item 3 - Controls and Procedures 20 PART II - OTHER INFORMATION Item 1 - Legal Proceedings 21 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3 - Defaults Upon Senior Securities 21 Item 4-Submission of Matters to a Vote of Security Holders 21 Item 5 - Other Information 21 Item 6 - Exhibits 21 Exhibit 31.1 Exhibit 31.2 Exhibit 32.1 Exhibit 32.2 2 PART I – FINANCIAL INFORMATION Item 1.Condensed Consolidated Financial Statements International Stem Cell Corporation and Subsidiary (A Development Stage Company) Condensed Consolidated Statements of Financial Condition September 30, December 31, 2007 2006 (Unaudited) (Restated) Assets Cash and cash equivalents $ 1,034,647 $ 4,696,694 Inventory 91,840 20,145 Other current assets 9,985 614 Prepaid assets 34,285 - Property and equipment, net 386,398 137,794 Patent licenses, net 818,082 668,016 Deposits and other assets 23,363 21,963 Total assets $ 2,398,600 $ 5,545,226 Liabilities and stockholders' equity Accounts payable $ 367,766 $ 321,589 Accrued liabilities 36,844 21,430 Loan payable - 25,000 Related party payables 272,551 480,445 Total liabilities 677,161 848,464 Commitments and contingencies Stockholders' equity: Common stock, $.001 par value, 200,000,000 shares authorized, 35,368,495 shares and 33,996,495 shares issued and outstanding as of September 30, 2007 and December 31, 2006, respectively 35,368 33,996 Additional paid-in capital 16,027,887 14,537,798 Accumulated deficit during the development stage (14,341,816 ) (9,875,032 ) Total stockholders' equity 1,721,439 4,696,762 Total liabilities and stockholders' equity $ 2,398,600 $ 5,545,226 See accompanying notes to the unaudited condensed consolidated financial statements. 3 International Stem Cell Corporation and Subsidiary (A Development Stage Company) Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Inception (August 2001) through September 30, 2007 2006 2007 2006 2007 Revenues Sales, net $ 12,435 $ - $ 17,616 $ 1,752 $ 20,602 Development expenses Cost of sales 47,630 3,136 53,483 19,833 84,354 Research and development 620,703 139,915 1,812,343 776,925 5,701,038 Marketing 156,576 12,767 427,622 23,946 564,070 General and administrative 655,199 1,081,051 2,270,860 1,720,069 7,014,664 Total development expenses 1,480,108 1,236,869 4,564,308 2,540,773 13,364,126 Loss from development activities (1,467,673 ) (1,236,869 ) (4,546,692 ) (2,539,021 ) (13,343,524 ) Other income (expense) Settlement with related company - (93,333 ) Miscellaneous income 275 - 2,356 275 7,836 Dividend income 18,011 _ 102,070 - 102,070 Interest income 1 - 12 7 22,602 Interest expense (7,819 ) (95,227 ) (31,272 ) (117,939 ) (1,057,596 ) Sublease income 2,100 2,100 7,542 6,300 26,629 Total other income (expense) 12,568 (93,127 ) 80,708 (111,357 ) (991,792 ) Loss before income taxes (1,455,105 ) (1,329,996 ) (4,465,984 ) (2,650,378 ) (14,335,316 ) Provision for income taxes - - 800 - 6,500 Net loss $ (1,455,105 ) $ (1,329,996 ) $ (4,466,784 ) $ (2,650,378 ) $ (14,341,816 ) Net loss per share computation: Weighted average shares outstanding 35,366,908 20,007,061 35,360,087 20,160,231 Net loss per share – Basic and Diluted $ (0.04 ) $ (0.07 ) $ (0.13 ) $ (0.13 ) See accompanying notes to the unaudited condensed consolidated financial statements. 4 International Stem Cell Corporation and Subsidiary (A Development Stage Company) Condensed Consolidated Statements of Members’ Deficit and Stockholders’
